IN THE SUPREME COURT OF PENNSYLVANIA




OFFICE OF DISCIPLINARY COUNSEL, :            No. 1632 Disciplinary Docket No. 3
                Petitioner      :
                                :            No. 130 DB 2010
           v.                   :
                                :            Attorney Registration No. 43657
ROBERT M. DANENBERG,            :
                Respondent      :            (Allegheny County)


                                      ORDER


PER CURIAM


      AND NOW, this 16th day of December, 2014, upon consideration of the Report and

Recommendations of the Disciplinary Board dated August 20, 2014; it is hereby

      ORDERED that Robert M. Danenberg is suspended from the Bar of this

Commonwealth for a period of five years retroactive to September 27, 2010, and he shall

comply with all the provisions of Rule 217, Pa.R.D.E.

      It is further ORDERED that respondent shall pay costs to the Disciplinary Board

pursuant to Rule 208(g), Pa.R.D.E.